DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US Pat. No. 2019/0288715) and in view of Sakurai et al. (hereinafter “Sakurai”, 2019/0190563).
As per claims 1, 9, and 17, Bai disclosed a radio frequency circuit (see fig. 1A), comprising a first radio frequency amplifier (see fig. 4A, transmitter circuit), a second radio frequency amplifier (see fig. 4, transmitter circuit), a first channel switch (see fig. 1B, multiway switch 10), a first low noise amplifier (see fig. 4A, receiver integrated circuit), a second low noise amplifier (see fig. 4A, receiver integrated circuit), and a second channel switch (see fig. 4A, the switch between the filter and second port); the first radio frequency amplifier and the second radio frequency amplifier being connected with a plurality of antennas (see fig. 1B, antenna system 30) through a first channel switch, respectively, and being connected with a plurality of SRS antennas through an SRS switch in the first channel switch (see at least abstract 0004, 0006, 0045 & 0049, and throughout the reference, wherein the multiway switch is configured to implement a preset function for a set of switches within the multiway switch for transmission of SRS signals); the first low noise amplifier and the second low noise amplifier being connected with the plurality of antennas, respectively, and being connected with a receiver, respectively (see fig. 5, it is inherently that the LNAs outputted the respective signals to the appropriated receiver); wherein, the first radio frequency amplifier or the second radio frequency amplifier transmits radio frequency transmission signals to realize one-channel transmission (see fig. 5, wherein the first Tx transmit Nyx and the second Tx transmit Nx), and the first low noise amplifier and the second low noise amplifier simultaneously receive radio frequency reception signals to realize two-channel reception (see fig. 4A, 4B, and 5, 00800, wherein each of  the receiver integrated circuit outputted two channels, Nx and Ny, simultaneously).
Bai does not specifically disclose that the first low noise amplifier and the second low noise amplifier being connected with a receiver through the second channel switch, respectively. However, Sakurai disclosed such an arrangement (see fig. 6, 60 and 84, wherein the LNA 60 being connected with the respectively receivers thru the switch 84). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Bai to adopt the arrangement of Sakurai in order to reduce components wherein save space and cost).
As per claims 2 and 16, the improved RF circuit of Bai and Sakurai further disclosed the first channel switch connects each of the plurality of antennas to a filter, respectively (see Bai fig. 5).
As per claims 3 and 15, the improved RF circuit of Bai and Sakurai further disclosed a filter is connected between the first radio frequency amplifier and the first channel switch and between the second radio frequency amplifier and the first channel switch, respectively, and a filter is connected between the first low noise amplifier and the first channel switch and between the second low noise amplifier and the first channel switch (see Bai, fig. 5).
As per claims 4 and 14, the improved RF circuit of Bai and Sakurai further disclosed 5G NR standard defines several new communications bands (see 0004, wherein two of these new communications bands are n77, which uses the frequency range from 3300 MHz to 4200 MHz, and n79, which uses the frequency range from 4400 MHz to 5000 MHz). Therefore, it would have been obvious to utilize the n77/Nx or n79/Ny radio frequency transmission signals, amplified by the first radio frequency amplifier or the second radio frequency amplifier, are output, respectively, to the first channel switch and transmitted to the plurality of antennas, and transmitted to the plurality of SRS antennas through the SRS switch in the first channel switch, respectively, in order to keep updated with the current needs for wider communication channel bandwidths.
As per claims 5 and 13, as rejected above in claim 4, the improved RF circuit of Bai and Sakurai further disclosed  n77/Nx or n79/Ny radio frequency reception signals are received by any two of the plurality of antennas, respectively, outputted to the first low noise amplifier and the second low noise amplifier through the first channel switch for amplification, and outputted through the second channel switch.
As per claims 6 and 12, as rejected above in claim 5, the improved RF circuit of Bai and Sakurai further disclosed the first low noise amplifier is connected with an n77/Nx receiver and an n79/Ny receiver, and the second low noise amplifier is connected with an n77/Nx receiver and an n79/Ny receiver.
As per claims 7 and 11, the improved RF circuit of Bai and Sakurai further disclosed the plurality of antennas comprise first to fourth antennas (see fig. 5).
As per claims 8 and 10,  wherein the plurality of SRS antennas comprise first and second SRS antennas (see fig. 5, 0004, 0006, 0045 & 0049).

Response to Arguments
Applicant's arguments filed 07/13/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 9, the Applicant stated that, “Bai discloses only a multiway switch between the circuit module and the four antennas. In each of claims 1 and 9 of the present invention, on the other hand, the amplifier is connected with the antennas through a multiway switch and also is connected with SRS antennas through an additional SRS switch (111). Bai does not disclose the two switches between the module and antennas”. In response to applicant, Bai disclose a multiway switch and wherein the multiway switch is configured to implement a preset function for a set of switches within the multiway switch for transmission of SRS signals. Therefore, the rejection is proper.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

April 8, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643